Citation Nr: 0419099
Decision Date: 07/16/04	Archive Date: 09/01/04

DOCKET NO. 03-04 459                        DATE JUL 16 2004


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENTATION 	

Appellant represented by: None


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision in which the RO denied service connection for PTSD. The veteran filed a notice of disagreement (NOD) in June 2001, and a statement of the case (SOC) was issued in January 2003. The veteran filed a substantive appeal in February 2003. In January 2004, the veteran offered testimony before the undersigned Veterans' Law Judge during a videoconference hearing; a transcript of that hearing is of record.

The Board notes that in March 2004, the veteran submitted a statement to the Board, discussing in-service events that are part of the basis for the claim on appeal. The Board accepts this evidence for inclusion in the record.

For the reasons expressed below, the claim on appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the veteran when further action, on his part, is required.

REMAND

Service connection for PTSD requires a current medical diagnosis of PTSD (rendered in accordance with 38 C.F.R. § 4.125); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. 3.304(f) (2003).

An August 1999 VA examiner diagnosed the veteran with PTSD. More recently, a June 2001 letter from a social worker at the Huntington Vet Center in Huntington, West Virginia documents an assessment of PTSD. However, further RO action is needed to ascertain whether there is credible supporting evidence that (a) claimed

- 2



in-service stressor(s) occurred, and, if so, whether there is a medical link between any corroborated stressor( s) and the veteran's current symptoms.

The veteran has alleged two in-service stressful experiences, both of which appear to be verifiable. In the first, he alleges that helped contain and eventually extinguish a fire on board the U.S.S. Denver (the ship upon which the veteran was stationed during service), on August 19, 1975 while at sea; the veteran indicated that he observed persons who were dead or injured in the fire. Another alleged stressful incident occurred in connection with the veteran's temporary assignment to help fight a fire aboard the U.S.S. Monticello, which was docked next to the U.S.S. Denver at the 32nd Street Naval Station in San Diego, California, during which the veteran again observed numerous persons who were dead or injured. The Board notes that the veteran has not identified a specific time period within which the alleged fire aboard the U.S.S. Monticello occurred, but, rather, has provided only a general period from late-1975 and June 1976.

Under these circumstances, the Board finds that the RO should afford the veteran an opportunity to provide additional information regarding these alleged in-service stressful experiences. In particular, with respect to the time period during which the fire aboard the U.S.S. Monticello occurred, the veteran should attempt to provide either a specific date, or an approximate time period of no more than two months. In addition, since there is no legal requirement that the occurrence of specific inservice stressful experiences must be established only by official records, the veteran should also be invited to submit statements from former service comrades or others that establish the occurrence of his claimed in-service stressful experiences. See Gaines v. West, 11 Vet. App. 353,359 (1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

If these actions do not produce evidence that sufficiently corroborates the occurrence of (a) claimed in-service stressful experience(s), then the RO should also attempt to corroborate the specifically claimed events independently. The Board notes in this respect, that the RO has already made attempts to corroborate the latter alleged in-service stressful incident of the fire aboard the U.S.S. Monticello, however, as stated below, further development is warranted. The RO has thus far

- 3 



contacted the Naval Historical Center and the U.S. Armed Services Center for Unit Records Research (Unit Records Center) in order to locate outstanding service records. The Naval Historical Center has not directly responded to the RO's repeated requests for information, although the Unit Records Center in April 2002 did respond that the Naval Historical Center had forwarded to it the RO's request for information. The Unit Records Center further indicated that the veteran needed to provide a more specific time frame for the occurrence of the fire on board the Monticello, of no more than two months in duration. As the RO has not contacted the Unit Records Center again or requested that the veteran provide a more specific time period for the alleged fire aboard the Monticello, nor has it attempted to obtain records of the other alleged incident of the fire on board the U.S.S. Denver, further attempts to corroborate both of the veteran's alleged in-service stressful experiences are necessary.

The RO should therefore attempt to obtain all outstanding pertinent service records (to include appropriate deck logs for the specified time periods) regarding the alleged fires aboard the U.S.S. Denver and U.S.S. Monticello. The RO is reminded, however, that requiring corroboration of every detail, including the veteran's personal participation, defines "corroboration" far too narrowly. Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). The records need only imply the veteran's participation (e.g., to not controvert the veteran's assertion that he was present when the events the records establish that his unit experienced occurred). See Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).

If the occurrence of any of the claimed in-service stressful experiences is corroborated, then the RO should schedule the veteran for a VA examination for the purpose of determining whether the corroborated in-service event(s) is/are sufficient to support a diagnosis of PTSD, before the claim for service connection of PTSD is considered on the merits. The veteran is herein advised that, in keeping with VA's duty to assist, the purpose of any examination requested pursuant to this remand is to obtain information or evidence that may be dispositive of the appeal. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). Hence, failure to report to any such scheduled examination, without good cause, may well result in a denial of the claim. See 38 C.F.R. § 3.655 (2003). Examples of good cause include, but are not

-4



limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility at which the examination is to take place.

It is also imperative that the RO obtain and associate with the claims file all outstanding VA medical records. The claims file currently includes records from the VA Medical Center (VAMC) in Huntington, West Virginia dated from February 1999 to August 1999. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO must obtain all outstanding pertinent medical records from the Huntington V AMC since August 1999, following the procedures prescribed in 38 C.F.R. § 3.159(c)(2) (2003) as regards requesting records from Federal facilities.

To ensure that all due process requirements are met, the RO should also give the veteran another opportunity to present information and/or evidence pertinent to the claim on appeal. The RO' s notice letter to the veteran should explain that he has a full one-year period for response. See 38 V.S.C.A § 5103(b)(1) (West 2002); see a/so Veterans Benefits Act of2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, - (Dec. 16,2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). The RO's letter should also invite the veteran to submit all evidence in his possession (to include any service records pertaining to the alleged fire aboard the U.S.S. Denver, which, during the January 2004 hearing, the veteran stated may be available from the office of his member of Congress).

After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the veteran provides sufficient information, and, if

- 5 



needed, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2003).

I
The actions identified herein are consistent with the duties imposed by the Veterans
Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West
2002); 38 C.F.R. § 3.159 (2003). However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

As a final matter, the Board notes that, at various stages of the matter on appeal, the veteran has been represented by Disabled American Veterans. However, the record does not contain a completed VA Form 21-22 (Appointment of Veteran's Service Organization as Claimant's Representative) in favor of this organization. Hence, while the matter is on remand, the RO should undertake appropriate action to have the veteran to complete a VA Form 21-22 to enable the Disabled American Veterans to continue as his representative. See 38 C.F.R. §§ 3.103, 20.600 (2003).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1. The RO should undertake appropriate action to have the veteran complete a VA Form 21-22 to enable the Disabled American Veterans as his representative in connection with the claim on appeal.

2. The RO should obtain from the Huntington VAMC all outstanding pertinent records of evaluation and/or treatment of the veteran's claimed PTSD since August 1999. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2003) as regards requesting records

- 6



from Federal facilities. All records and/or responses received should be associated with the claims file.

3. The RO should send to the veteran and his representative a letter requesting that the veteran provide sufficient information, and if necessary, authorization to enable itto obtain any additional pertinent evidence not currently of record. The RO should also invite the veteran to submit all pertinent evidence in his possession (to  include any service records pertaining to the alleged fire aboard the U.S.S. Denver, which, during the January 2004 hearing, the veteran stated may be available from the office of his member of Congress), and explain the type of evidence that is his ultimate responsibility to submit. The RO's letter should clearly explain to the veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4. If the veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify him and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5. The RO should afford the veteran an additional opportunity to provide information regarding his alleged in-service stressful events that led to his PTSD (specifically pertaining to the veteran's assistance in containing and extinguishing separate fires aboard the U.S.S. Denver and U.S.S. Monticello). Such information should include the dates (month and year), assigned unit,

- 7


location, and the full names of individuals injured or killed for each of the events in question. The veteran is advised that this information is vitally necessary, and that he must be as specific as possible, since without such detailed information, an adequate search for verifying information cannot be conducted. The veteran should also be invited to submit statements from former service comrades or others that establish the occurrence of his claimed in-service stressful experiences. In addition, the veteran should be invited to submit to the RO any military records in his possession.

6. Unless the RO determines that sufficient evidence corroborating at least one of the claimed in-service stressful experiences has been associated with the claims file, the RO should undertake necessary development to verify the veteran's alleged stressful experiences through independent means. The RO should request that the Unit Records Center, and any other appropriate entity, provide any available information which might corroborate the veteran's alleged in-service stressors. The RO should forward all supporting evidence, and any additional action necessary for independent verification of the reported stressors, to include follow-up action requested by the contacted entity, should be accomplished. If the search for corroborating records leads to negative results, the RO should notify the veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7. After associating with the claims file all available records and/or responses received pursuant to the above requested development (paragraph 6), the RO should

- 8 



prepare a report detailing the nature of any specific inservice stressful experience(s) deemed established by the record. This report is then to be added to the veteran's claims file. If no claimed in-service stressful experience(s) is/are verified, then the RO should so state in its report, skip the development requested in paragraphs 8 and 9, below, then proceed with paragraph 10.

8. If evidence corroborating the occurrence of at lease one of the aforementioned claimed in-service stressful experiences is received, the RO should schedule the veteran for an examination by a VA psychiatrist. The veteran's entire claims file, to include a complete copy of this REMAND, must be provided to the physician designated to examine the veteran, and the examination report should reflect consideration of the veteran's documented medical history and assertions. In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only (a) specifically corroborated in-service stressful event(s) may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD. If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the veteran's verified stressor(s ).

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached, in a printed (typewritten) report.

9. If the veteran fails to report to the scheduled examination, the RO must obtain and associate with the

- 9 


claims file copy(ies) of any notice(s) of the date and time of the examination sent to the veteran by the pertinent VA medical facility.

10. To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

11. The RO must also review the claims file to ensure that any additional notification and/or development required by the VCAA has been accomplished.

12. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for PTSD in light of all pertinent evidence and legal authority.

13. If the benefit sought on appeal remains denied, the RO should furnish to the veteran and his representative an appropriate supplemental SOC (to include clear reasons and bases for all determinations) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369

- 10

 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet; App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 11 




